Exhibit 10.2

 

Second Amended and Restated Employment Agreement

 

Second Amended and Restated Employment Agreement (this “Agreement”) dated as of
June 13, 2012 (the “Effective Date”) by and between Prospect Global Resources
Inc. a Delaware corporation (the “Company”), and Patrick L. Avery (the
“Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
dated as of August 17, 2010 and an Amended and Restated Employment Agreement
dated as of December 1, 2010 (together, the “Original Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend and restate the Original
Agreement, in its entirety, on the terms and subject to the conditions set forth
herein, effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth below, Company and the Executive agree as follows:

 

1.                                      Employment:  The Company hereby agrees
to employ the Executive as the President and Chief Executive Officer (“CEO”) of
the Company, and the Executive hereby accepts such employment, on the terms and
conditions set forth below.

 

2.                                      Compensation and Related Matters:

 

(a)                                 Base Salary. During the Executive’s term of
service (the “Employment Period”), the Company shall pay the Executive a base
salary at the rate of not less than $240,000 per year, increasing to $480,000
effective June 1, 2012 (“Base Salary”).  The Executive’s Base Salary shall be
paid in accordance with the Company’s normal payroll practice or, if no such
practice is established, in equal installments at the end of each month (with a
partial month for the month of August, 2010).  If the Executive’s Base Salary is
increased by the Company, such increased Base Salary shall then constitute the
Base Salary for all purposes of this agreement.

 

(b)                                 Initial Bonuses.  The Executive will receive
the following bonuses:  (i) $25,000 upon funding of the Company’s first bridge
financing, currently anticipated to be $200,000, (ii) $25,000 upon signing and
acquiring the Holbrook/Karlsson project, and (iii) $25,000 upon either repayment
in full of the loan by the Company to IB Daiwa Corporation or the completion of
the purchase by the Company of all collateral for the IB Daiwa loan.

 

(c)                                  Stock Compensation: The Executive is hereby
granted an aggregate of 1,500,000 shares (the “Granted Shares”) of the Company’s
common stock (“Common Stock”). The Granted Shares have or shall vest, subject to
acceleration as provided below, as follows:  500,000 shares vested on August

 

--------------------------------------------------------------------------------


 

17, 2010; 250,000 shares vested on the Effective Date, 2010; 500,000 shall vest
on August 17, 2011; and 250,000 shares shall vest on August 17, 2012, in each
case so long as the Executive either (i) is employed as the Company’s CEO on
such date or (ii) has died or become permanently disabled prior to such date and
was employed as the Company’s CEO at the time of death or disability.

 

Notwithstanding any provision to the contrary, the Granted Shares shall
immediately vest in full upon either a “Change in Control” or the termination of
the Executive’s services as CEO by the Company other than for “Cause” or by the
Executive for “Good Reason” (all as defined below).

 

For purposes of this Agreement, “Change in Control” shall mean the occurrence,
subsequent to August 17, 2010, of any of the following: (A) by a transaction or
series of transactions, any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of more than 35% of the
combined voting power of the Company’s then outstanding securities (provided
such person or group was not a beneficial owner of more than 35% of the combined
voting power of the Company’s then outstanding securities as of August 17,
2010); (B) as a result of any merger, consolidation, combination or sale or
issuance of securities of the Company, or as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
as of August 17, 2010 cease to constitute a majority of the Board of Directors
of the Company (the “Board”); (C) by a transaction or series of transactions,
the authority of the Board over any activities of the Company becomes subject to
the consent, agreement or cooperation of a third party other than shareholders
of the Company.

 

For purposes of this Agreement, “Cause” shall mean (A) the Executive’s
conviction by a court of competent jurisdiction as to which no further appeal
can be taken of a felony (other than a violation based on operation of a
vehicle) or entering the plea of nolo contendere to such crime by the Executive;
(B) the Executive’s commission of a crime involving fraud or intentional
dishonesty, which results in the Executive’s substantial personal enrichment and
material adverse effect to the Company; or (C) the Executive becoming subject to
any securities related sanctions related to the Company other than those based
on an act of the Company itself for which the Executive is charged solely as a
result of his position with the Company.

 

2

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Good Reason” shall mean any of the following: 
(A) reduction of Executive’s title, position, responsibilities, authority or
duties to a level less than the title, position, responsibilities, authorities
or duties he occupied or possessed, on the date immediately preceding such
reduction; (B) a reduction in Executive’s Base Salary or Annual Bonus
opportunity, other than as part of a general reduction of senior management
compensation that does not apply disproportionately to the Executive; (C) the
Company requiring the Executive to be based at a materially different geographic
location, other than as part of a relocation of a significant portion of the
Company’s senior management; (D) the Company’s material breach of any provision
of this Agreement, or any other agreement between the Company and the Executive;
or (E) a failure by the Company to obtain the assumption of this Agreement by
any successor to or assignee of substantially all of the Company’s business
and/or assets.  Notwithstanding the foregoing, the Executive’s resignation shall
not be considered to be for Good Reason unless the Company receives, within 90
days following the date on which the Executive knows, or with the exercise of
reasonable diligence would know, of the occurrence of any of the events set
forth in clauses (A) through (E) above, written notice from the Executive
specifying the specific basis for his belief that he is entitled to terminate
employment for Good Reason, the Company fails to cure the event constituting
Good Reason within 30 days after receipt of such written notice thereof, and the
Executive terminates employment within 30 days following expiration of such cure
period.

 

(d)                                 Annual Bonus: For each full fiscal year of
the Company that begins and ends during the Employment Period, and for the
portion of the fiscal year of the Company that begins in 2010 (“Fiscal Year
2010”), the Executive shall be eligible to earn an annual cash bonus in such
amount as shall be determined by the Compensation Committee of the Board (the
“Compensation Committee”) (the “Annual Bonus”) based on the achievement by the
Company of performance goals established by the Compensation Committee (or the
Board if there is no Compensation Committee) for each such fiscal year (or
portion of Fiscal Year 2010), which may include targets related to the earnings
before interest, taxes, depreciation and amortization (“EBITDA”), financial
reporting, financial controls, acquisitions, leases, permitting, etc. of the
Company; provided, that commencing with the Annual Bonus for the 2012 fiscal
year shall be targeted no less than the 120% of the then-current Base Salary).
The Compensation Committee (or the Board if there is no Compensation Committee)
shall establish objective criteria to be used to determine the extent to which
performance goals have been satisfied.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Vacation: The Executive shall be entitled
to four weeks of vacation per fiscal year. Up to three weeks of vacation not
taken during the applicable fiscal year shall be carried over to the next
following fiscal year.  Vacation shall accrue to the Executive at rate of not
less than one week per quarter in advance.

 

(f)                                   Expenses: The Company will reimburse the
Executive for all expenses related to Company business, including, but not
limited to travel, marketing, communication, due diligence, legal fees and
expenses, etc.

 

(g)                                  Welfare, Pension and Incentive Benefit
Plans: During the Employment Period, the Executive (and his eligible spouse and
dependents) shall be entitled to participate in all the welfare benefit plans
and programs maintained by the Company from time to time for the benefit of its
senior executives including, without limitation, all medical, hospitalization,
dental, disability, accidental death and dismemberment and travel accident
insurance plans and programs.  In addition, during the Employment Period, the
Executive shall be eligible to participate in all pension, retirement, savings
and other employee benefit plans and programs maintained from time to time by
the Company for the benefit of its senior executives.  The Company will provide
the Executive with family health insurance coverage including medical, dental,
and vision coverage, comparable to the coverage currently held by the
Executive.  The Company will purchase a $1,000,000 term life insurance policy
covering the Executive (with beneficiaries designated by the Executive)  upon
the Company achieving a market capitalization of at least $50,000,000 for 90
consecutive days (as measured by the reported closing prices on the principal
stock exchange or reporting system upon which the Company’s common stock is
traded or reported).

 

(h)                                 Professional Development.  The Company will
reimburse the Executive for education and professional development expenses
related to courses or programs selected by the Executive in the natural
resources sector up to $25,000 per calendar year. The Executive may take such
courses during normal business hours and will not be required to utilize
vacation time.

 

3.                                      Responsibilities: As the CEO, the
Executive will be responsible for the Company’s strategic direction, identifying
and pursuing acquisition targets, personnel hiring, budget preparation,
development of an annual operating plan and periodic long range plans,
overseeing all portfolio companies’ operations, finances, budgets and strategic
direction, and compliance with all regulatory requirements developing and
implementing the Company’s business plan.  The CEO shall report directly to the
Board and consult regularly with it with respect to the responsibilities listed
above.

 

4

--------------------------------------------------------------------------------


 

4.                                      At-Will Employment; Severance: The
Executive’s employment with the Company is on an at-will basis.  If terminated
by the Company for any reason other than Cause, including a change of control,
or by the Executive for Good Reason, the Company shall provide severance to the
Executive, payable in accordance with the Company’s normal payroll practice, of
six month’s Base Salary in the event of termination on or before August 17, 2011
and 12 month’s Base Salary in the event of termination after August 17, 2011, in
each case as well as any and accrued vacation and reimbursement of all business
and professional development expenses incurred but not yet reimbursed.

 

5.                                      Location: The Executive will be based in
the Denver, Colorado, metropolitan area.  During the Employment Period, the
Company shall provide the Executive with an office and appropriate equipment and
support staff.  Upon mutual agreement of the Executive and the Company, offices
maybe relocated to a different location.

 

6.                                      Representations and Warranties: The
Company represents and warrants to the Executive that this Agreement has been
duly authorized, executed and delivered by the Company and, assuming the due
execution by the Executive, constitutes a legal, valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms.

 

7.                                      Indemnity:  The Company agrees that if
the Executive is made a party or is threatened to be made a party to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”) by reason of the fact that the Executive is or was a trustee,
director, member, agent or officer of the Company or any predecessor to the
Company or any of their affiliates or is or was serving at the request of the
Company, any predecessor to the Company or any of their affiliates as a trustee,
director, officer, member, employee or agent of another corporation or a
partnership, joint venture, limited liability company, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent authorized by Delaware law, as the same exists or may hereafter be
amended, against all Expenses incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if the Executive has ceased to be an officer, director, trustee
or agent, or is no longer employed by the Company and shall inure to the benefit
of his heirs, executors and administrators.

 

(a)                                 Expenses. As used in this Section 7, the
term “Expenses” shall include, without limitation, damages, losses, judgments,
liabilities, fines, penalties, excise taxes, settlements, and costs, attorneys’
fees, accountants’ fees,

 

5

--------------------------------------------------------------------------------


 

and disbursements and costs of attachment or similar bonds, investigations, and
any expenses of establishing a right to indemnification under this Agreement.

 

(b)                                 Enforcement. If a claim or request under
this Section 7 is not paid by the Company or on its behalf, within 30 days after
a written claim or request has been received by the Company, the Executive may
at any time thereafter bring suit against the Company to recover the unpaid
amount of the claim or request and if successful in whole or in part, the
Executive shall be entitled to be paid also the expenses of prosecuting such
suit. All obligations for indemnification hereunder shall be subject to, and
paid in accordance with, applicable Colorado law.

 

(c)                                  Advances of Expenses. Expenses incurred by
the Executive in connection with any Proceeding shall be paid by the Company in
advance upon request of the Executive that the Company pay such Expenses, but
only in the event that the Executive shall have delivered in writing to the
Company (i) an undertaking to reimburse the Company for Expenses with respect to
which the Executive is not entitled to indemnification and (ii) a statement of
his good faith belief that the standard of conduct necessary for indemnification
by the Company has been met.

 

(d)                                 Insurance.  The Company will maintain a
Director’s and Officer’s Insurance Policy naming the Executive as a covered
party in an amount deemed mutually sufficient to the Company and the Executive.

 

8.                                      Survival of Certain Provisions: The
representations, warranties and covenants and indemnity provisions contained in
Sections 2, 4, 6 and 7 of this Agreement and the Company’s obligation to pay the
Executive any compensation earned pursuant hereto shall remain operative and in
full force and effect regardless of any completion or termination of this
Agreement and shall be binding upon, and shall inure to the benefit of, any
successors, assigns, heirs and personal representatives of the Company, the
indemnified parties and any such person.

 

9.                                      Notices: Any notice given with respect
to this Agreement shall be in writing and shall be mailed or delivered (a) if to
the Company, at its offices at 18 Falcon Hills Drive, Highlands Ranch, CO 80126,
and (b) if to the Executive, at his offices at 18 Falcon Hills Drive, Highlands
Ranch, CO 80126, in either case with a copy to the Company’s legal counsel,
Brownstein Hyatt Farber Schreck, LLP, 410 17th Street, 22nd Floor, Denver, CO
80202.

 

10.                               Counterparts: This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

 

6

--------------------------------------------------------------------------------


 

11.                               Third Party Beneficiaries: This Agreement has
been and is made solely for the benefit of the parties hereto, and their
respective successors and assigns, and no other person shall acquire or have any
right under or by virtue of this Agreement.

 

12.                               Validity: The invalidity or unenforceability
of any provision or provisions of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement, which shall remain
in full force and effect.

 

13.                               Dispute Resolution: If a dispute arises out of
or relating to this Agreement or the breach of this Agreement, and if the
dispute cannot be settled through direct discussions, the parties agree to first
endeavor to settle the dispute in an amicable manner by mediation. Mediation
shall consist of an informal, nonbinding conference or conferences between the
parties and the mediator jointly, and at the discretion of the mediator, then in
separate caucuses in which the mediator will seek to guide the parties to a
resolution of the case. Each party shall pick a mediator selector and the two
mediator selectors shall then pick and appoint a mediator.  The Company will pay
all mediation related costs, including, without limitation, the Executive’s
costs and reasonable fees, including attorneys’ fees, incurred in selecting a
mediator and obtaining counsel for purposes of the Mediation.

 

14.                               Choice of Law, Jurisdiction and Venue: This
Agreement shall be governed by, construed, and enforced in accordance with the
laws of the State of Colorado. Any and all actions, suits, or judicial
proceedings upon any claim arising from or relating to this Agreement, shall be
instituted and maintained in the State or Federal courts sitting in the State of
Colorado. Each party waives the right to change of venue .

 

15.                               Miscellaneous: No provisions of this Agreement
may be amended, modified, or waived unless such amendment or modification is
agreed to in writing signed by the Executive and by a duly authorized officer or
a director of the Company, and such waiver is set forth in writing and signed by
the party to be charged. No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The respective rights and
obligations of the parties hereunder of this Agreement shall survive the
Executive’s termination of employment and the termination of this Agreement to
the extent necessary for the intended preservation of such rights and
obligations.

 

16.                               Section Headings: The section headings in this
Agreement are for convenience of reference only, and they form no part of this
Agreement and shall not affect its interpretation.

 

7

--------------------------------------------------------------------------------


 

The parties have executed this Agreement as of the Effective Date, as defined
above.

 

Patrick L. Avery

 

Prospect Global Resources Inc.

 

 

 

 

 

 

/s/ Patrick L. Avery

 

By:

/s/ Barry Munitz

 

 

 

 

Barry Munitz

 

 

 

 

Board Chairman

 

8

--------------------------------------------------------------------------------